Citation Nr: 1329413	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 beyond September 30, 2009 for 
convalescence for a lumbar discectomy, which is thereafter 
assigned a 60 percent disabling until October 8, 2010, a 
temporary total rating under 38 C.F.R. § 4.30 until April 
30, 2011, and then a 60 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel




INTRODUCTION

The Veteran served on active duty from May 1981 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2009 rating decision that granted a 
temporary total disability rating under 38 C.F.R. § 4.30 for 
a low back disorder, identified as status post-operative 
lumbar discectomy, laminectomy, and foraminectomy, with 
radiculopathy, for the period from March 16, 2009, to June 
30, 2009.  Benefits under 38 C.F.R. § 4.30 were later 
awarded for low back surgery warranting convalescence for 
the periods from July 1, 2009, to September 30, 2009; and 
from October 8, 2010, to April 30, 2010.  However, as these 
awards did not represent a total grant of the benefits 
sought, the Veteran's claim remained in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran canceled a videoconference hearing before the 
Board that was scheduled for September 5, 2013.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran notified the Board that he wished to withdraw his 
claim.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2012).
        



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2012).  Withdrawal may be made by the Veteran or 
by his authorized representative.  38 C.F.R. § 20.204.  

In the instant case, the Veteran withdrew his appeal in a 
written statement received at the Board on September 5, 
2013.  As such, there remain no allegations of errors of 
fact or law for appellate consideration as to that claim, 
which was the only issue for which the Veteran had perfected 
an appeal.  Therefore, the Board does not have jurisdiction 
to review his appeal, and it is accordingly dismissed.


ORDER

The issue of an extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 beyond September 30, 2009 for 
convalescence for a lumbar discectomy, which is thereafter 
assigned a 60 percent disabling until October 8, 2010, a 
temporary total rating under 38 C.F.R. § 4.30 until April 
30, 2011, and then a 60 percent rating, is dismissed.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


